DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: G (fig 11).  
The drawings are objected to because of the following:
Fig. 8:  The text overlapping the figure should be removed.  Reference characters 12 and 25 should not overlap the lead lines.  The text “Fig. 8” should be placed below the figure.
Fig. 10: The text associated with the line spanning the right side of the figure is small and not legible.
Fig. 11:  The figure should be free of erasures and markings.  Further, reference character “G” fails to include an associated lead line.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, 16 and 19 are objected to because of the following informalities:  
With regard to claim 1: End of line 3 of the claim, it appears the semi-colon should be a colon.
Line 14 of the claim, it appear the limitation “the openings” should be --the bolt openings-- for consistency of the claim language.
With regard to claim 3: It appears the limitation “said shank” should be --said elongated shank--for consistency of the claim language.
With regard to claim 16: Lines 9, 11, 13 and 19 of the claim,  it appear the limitation “plurality of bolts” should be --plurality of anchor bolts-- for consistency of the claim language.  Lines 16-17 of the claim, it appears the limitation “the threaded nut” should be --the threaded nuts--. 
With regard to claim 19: It appears the limitation “the shank” should be --the elongated shank--for consistency of the claim language.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an alignment feature in claims 1 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Line 4 of the claim, it’s unclear if the limitation “a concrete body” is referencing the previously recited concrete body.  Line 5 of the claim, the limitation “the surface of the concrete” lacks sufficient antecedent body.  For the purpose of examination, the limitation is directed to --a surface of the body--.  Line 10 of the claim, the limitation “one each corresponding to each of the plurality of plate openings” is confusingly worded and appears incomplete.  For the purpose of examination, the limitation is considered to be directed to --each bolt corresponding to one of the plurality of plate openings--.  Line 12-13 of the claim, it unclear if the limitation “a corresponding plate opening” is referencing one of the previously recited plate openings.  For the purpose of examination, the limitation is considered to be directed to --a corresponding plate opening of the plurality of the plate openings--.  Line 21 of the claim, it’s unclear if the limitation “an anchor bolt” is referencing one of the previously recited bolts.  For the purpose of examination, the limitation is considered to be directed --one of the bolts--.  Lines 22-23 of the claim, the limitation “the elongated shank of said one of the bolts” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to –the elongate shank of said one of the anchor bolts--.
With regard to claim 12:  Line 4 of the claim, it’s unclear if the limitation “a wing opening” is referencing the previously recited wing opening of claim 1.  Line 5 of the claim, the limitation “the wing opening” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --one of the wing openings--. Line 6 of the claim, the limitation “the shank of said anchor bolt” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the shank of one of the bolts--.
With regard to claim 13: The limitation “said plate opening” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --one of said plate openings--.  Line 4 of the claim, it’s unclear if the limitation “a corresponding anchor bolt” is referencing one of the previously recited bolts.  For the purpose of examination, the limitation is considered to be directed to --a corresponding bolt of the plurality of bolts--.  Further, the scope of the claimed invention is unclear.  The claim recites a cylindrical boss directed to the embodiment of fig. 9 while claim 1 recite a wing opening directed to the embodiment of figure 1.  Clarification is requested.
With regard to claim 14: Line 4 of the claim, it’s unclear if the limitation “a corresponding anchor bolt” is referencing one of the previously recited bolts.  For the purpose of examination, the limitation is considered to be directed to --a corresponding bolt of the plurality of bolts--.  Further, the scope of the claimed invention is unclear.  The claim recites a plurality of prongs directed to the embodiment of fig. 10 while claim 1 recite a wing opening directed to the embodiment of figure 1.  Clarification is requested.
With regard to claim 15: Line 3 of the claim, the limitation “said bolt” lacks sufficient antecedent basis.  Lines 3-4, the subject matter of “said bolt having a treaded stem at one end” has already been recited in claim 1.  Line 5, the limitation “said threaded stem” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --one of said threaded stems--.  Line 5 of the claim, it’s unclear if the limitation “one nut” is referencing one of the previously recited pair of nuts.  For the purpose of examination, the limitation is considered to be directed to --one of the nuts--.
With regard to claim 16: Line 15 of the claim, the limitation “the surface” lacks sufficient antecedent basis.   Lines 17-18, the limitation “the threaded stem of the plurality of bolts” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed --the threaded stem of each of the anchor bolts--.  
With regard to claim 17: Line 5 of the claim, each instance of the limitation “the threaded stem” lacks sufficient antecedent basis.

Claims 1-20 are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanford et al. (US 6,783,472 B1) in view of Deckert et al. (US 3,642,937).
With regard to claim 1: Stanford discloses an anchor system for anchoring a post (16) to a concrete body (24) (fig. 2; col. 4, lines 31-34), the post (16)  having a mounting flange (32) with a plurality of bolt openings (70 and 72), the anchor system comprising: 
a template including:
a plate (88) configured to be embedded in the concrete body (24) with an upper surface of the plate (88) immediately adjacent or exposed at a surface of the concrete (24), the plate including a plurality of plate openings (90 and 92) distributed around a perimeter of the plate (88) to correspond to the bolt openings (70 and 72) defined in the mounting flange (32) of the post (16) (figs. 1-3); and
an alignment feature (122) extending from an opposite bottom surface of said plate (88), said alignment feature (122) at each of said plate openings (90 and 92) (fig. 2); 
a plurality of bolts (36), one each corresponding to each of the plurality of plate openings (90 and 92), each of the plurality of bolts (36) including an elongated shank with a threaded stem (120) at one end and a bent portion at the opposite end (bottom end) (fig. 1), the elongated shank sized and configured to extend through a corresponding plate opening of the plurality of plate openings (90 and 92) and wing opening (opening in nuts 122) with said threaded stem above the upper surface of the plate to engage the openings defined in the mounting flange (32) of the post (16), and sized and configured so that the bent portion is embedded in the concrete body (24) when the plate (88) is embedded in the concrete body (24) (fig. 2);
a threaded nut (124) engaged on the threaded stem of each of said plurality of bolts (36) to bear against the upper surface of the plate (88) (fig. 2), 
wherein said alignment feature (122) is configured to align one of the bolts (36) extending through a corresponding one of said plurality of plate openings (90 and 92) so that the elongated shank of the one of the anchor bolts (36) is perpendicular to said bottom surface of said plate (88) (fig. 2).
Stanford et al. does not disclose at least a portion of the elongated shank of each of at least one of the plurality of bolts including a coating of a pre-cured elastomeric composition that has dampening properties.
However, Deckert et al. discloses at least a portion of the elongated shank of a bolt (10) including a coating (14) of a pre-cured elastomeric (polyurethane) composition (see figure; col. 4, lines 7-11; claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor system of Stafford et al. to include at least a portion of the elongated shank of each bolt to have a coating of a pre-cured elastomeric (polyurethane) composition such as taught by Deckert et al. in order to provide sealing during engagement. As modified, the sealant would provide dampening properties.
With regard to claim 2: Deckert et al. discloses that the elastomeric composition is a polyurethane (claim 10).  
Stanford et al. in view of Deckert et al. does not disclose said elastomeric composition is a polyurethane with a Shore A hardness of 50-90.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of Shore A hardness values to provide a desired resistance to penetration. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  
With regard to claim 3: Stanford et al. disclose that said shank has a diameter (fig. 2).
Stanford et al. in view of Deckert et al. does not disclose that said coating has a thickness that is 5-75% of the diameter of the shank.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of coating thicknesses to sealing engagement according to a corresponding hole. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from having a thickness that is 5-75% of the diameter of the shank.
With regard to claim 4: Deckert et al. discloses that said coating (14) is applied at a uniform thickness around said at least a portion of the elongated shank (see figure).
With regard to claim 8: Stanford et al. in view of Deckert et al. does not disclose that said vertical shank has a length of 10-40 inches.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available lengths for anchoring and supporting a post of a predetermined size to withstand predetermined live and dead loading. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from having the vertical shank with length of 10-40 inches.
With regard to claim 9: Stanford et al. discloses that the bent portion (horizontal portion) extends perpendicular to said shank (vertical portion) (fig. 1).
Stanford et al. in view of Deckert et al. does not disclose that said bent portion has a length of 1-2 inches.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available bent portion lengths for anchoring to concrete and supporting a post of a predetermined size to withstand predetermined live and dead loading. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from having the bent portion having a length of 1-2 inches.
With regard to claim 10: Stanford et al. in view of Deckert et al. does not disclose that said threaded stem has a length of 2-3 inches.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available threaded stem lengths for anchoring to concrete and supporting a post of a predetermined size to withstand predetermined live and dead loading. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from having the threaded stem with a length of 2-3 inches.
With regard to claim 11: Stanford et al. discloses that said plate (88) is rectangular and said plate openings (90 and 92) are arranged at the corners of the plate (col. 9, lines 44-49).
With regard to claim 13: Stanford et al. discloses that said alignment feature (122) includes a boss extending from said bottom surface, said boss defining a bore coincident with one of said plate openings (90 and 92) and having an axis that is perpendicular to said bottom surface, said bore sized to receive the shank of a corresponding anchor bolt of the plurality of bolts (36) therethrough in a close fit (fig. 2).
Stanford et al. in view Deckert et al. does not disclose that he boss is cylindrical.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available boss (nut) shapes to allow for use in an area wherein a tool cannot easily access. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  
With regard to claim 16: Stanford et al. discloses a method for anchoring a post (16) in the ground, the post (16) having a mounting flange (32) with a plurality of bolt openings (70 and 72), comprising:
providing a plate (88) including a plurality of plate openings (90 and 92) corresponding to the bolt openings (70 and 72) defined in the mounting flange (32) of the post (16) (fig. 2);
providing a plurality of anchor bolts (36), each including an elongated shank with a threaded stem (120) at one end and a bent portion at the opposite end (figs. 1-2);
inserting the threaded stem of one of the plurality of bolts (36) through each of the plurality of plate openings (90 and 92) (figs. 1-2);
engaging a threaded nut (124) on the threaded stem of each of said plurality of bolts (36) to bear against the upper surface of the plate (88) (fig. 2);
pouring a concrete body (24) within the ground with the plurality of bolts (36) and the bolts (36) embedded in the concrete body as it is poured, and with the plate (88) embedded so that the upper surface of the plate is immediately adjacent or exposed at the surface of the concrete body (24) (figs. 1-3);
after the concrete body (24) has cured, placing the mounting flange (32) of the post (16) on each threaded nut (124) that is threaded onto each of the plurality of bolts (36), with the threaded stem of the plurality of bolts (36) extending through a corresponding one of the plurality of bolt openings (70 and 72); and
tightening one nut of second plurality of nuts (130) onto the threaded stem of each of the plurality of bolts (36) to clamp the mounting flange (32) onto the plate (88) (figs. 1-2).
Stanford et al. does not disclose at least a portion of the elongated shank of each of at least one of the plurality of bolts including a coating of a pre-cured elastomeric composition that has dampening properties.
However, Deckert et al. discloses at least a portion of the elongated shank of a bolt (10) including a coating (14) of a pre-cured elastomeric (polyurethane) composition (see figure; col. 4, lines 7-11; claim 10).  Examiner notes that Deckert et al. discloses that the coating is preferably on the threads, which Examiner interprets the coating can also be on other parts of the shank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor system of Stafford et al. to include at least a portion of the elongated shank of each bolt to have a coating of a pre-cured elastomeric (polyurethane) composition such as taught by Deckert et al. in order to provide sealing during engagement. As modified, the sealant would provide dampening properties and the coating of the bolts would embedded in the concrete body as it is poured.
With regard to claim 17:  Stanford et al. discloses that the plate (88) includes an alignment feature (122) extending from a bottom surface of the plate (88), the alignment feature (122) configured to orient the elongated shank of each of the plurality of anchor bolts (36) perpendicular to the bottom surface of the plate (88) (fig. 2); and
the step of inserting the threaded stem (130) includes first inserting the threaded stem through the alignment feature (122) and then through a corresponding one of the plate openings (90 and 92) (figs. 1-2).
With regard to claim 18: Deckert et al. discloses that the elastomeric composition is a polyurethane (claim 10).  
Stanford et al. in view of Deckert et al. does not disclose said elastomeric composition is a polyurethane with a Shore A hardness of 50-90.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of Shore A hardness values to provide a desired resistance to penetration. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  
With regard to claim 19: Stanford et al. disclose that said shank has a diameter (fig. 2).
Stanford et al. in view of Deckert et al. does not disclose that said coating has a thickness that is 5-75% of the diameter of the shank.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of coating thicknesses to sealing engagement according to a corresponding hole. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from having a thickness that is 5-75% of the diameter of the shank.
With regard to claim 20: Deckert et al. discloses that said coating (14) is applied at a uniform thickness around said at least a portion of the elongated shank (see figure).
Allowable Subject Matter
Claims 5-7, 12 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed anchor system including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited is directed to anchor systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633